Citation Nr: 1138537	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  07-40 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1980 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, in part, denied service connection for a left knee condition.  The matter has since been transferred to the RO in Chicago, Illinois.

In a September 2011 brief, the Veteran's representative raised arguments related to service connection for right ear hearing loss and entitlement to an increased rating for appendectomy residuals.  However, the Board notes that those issues are not presently on appeal.  With respect to right ear hearing loss, the Veteran was denied service connection for that condition in the October 2006 rating decision.  He then filed a timely notice of disagreement (NOD) and was provided with a statement of the case (SOC).  However, his subsequent VA Form 9 substantive appeal filed in December 2007 referenced only knee disabilities.  Therefore, the Veteran did not perfect a timely appeal with respect to service connection for right ear hearing loss.

Similarly, the Veteran was appealed the initial rating assigned to his grant of service connection for appendectomy residuals in the October 2006 rating decision.  He filed a timely NOD, and a January 2009 SOC was promulgated.  However, no VA Form 9 substantive appeal was received with respect to this claim.  Therefore, it is not before the Board at this time.

The issues of reopening a previously denied claim for service connection for right ear hearing loss, entitlement to an increased rating for appendectomy residuals, and entitlement to a total rating based on individual unemployability (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Veteran contends that he has a left knee disability related to service.  Service treatment records show the Veteran was seen for pain in the bilateral knees, calves, and ankles in April 1980.  He was treated with Ace bandages and an analgesic balm.  During his June 1982 separation examination, no relevant abnormalities were noted, and he denied any significant history of knee-related complaints.

The Veteran was afforded a VA examination in September 2006.  The claims file was reviewed by the examiner, who noted the Veteran had undergone an anterior cruciate ligament reconstruction in the left knee in April 2006.  VA treatment records show the Veteran injured his knee at that time while playing with his son.  The examiner concluded that the Veteran's current left knee condition was the result of his 2006 injury, and was not related to his military duties.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the September 2006 VA examiner reviewed the claims file and included excerpts from the Veteran's service treatment records in the examination report.  However, the examiner did not record the Veteran's April 1980 complaints, and did not discuss the relationship, if any, between those complaints and the Veteran's current condition.  Therefore, a supplemental opinion which addresses this evidence is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of this remand, should be forwarded to the VA examiner who conducted the September 2006 VA examination.  The examiner should review the claims folder, to include the Veteran's service treatment records documenting bilateral knee, calf, and ankle complaints in April 1980.  The examiner should then state whether the Veteran's currently diagnosed left knee, status post anterior cruciate ligament reconstruction, is at least as likely as not incurred in or otherwise attributable to service, to include left knee complaints recorded in service.

The examiner should review the entire record, including the Veteran's service treatment records and post-service records, and provide a complete rationale for all opinions offered.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

If the VA examiner is not available, the Veteran should be scheduled for another examination, and the examiner should comply with the above instructions.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action. 38 C.F.R. § 4.2 (2011).

3.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



